          Case 5:19-cv-00489-R Document 48 Filed 01/19/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

VICKI JO LEWIS, individually and as          )
 co-Personal Representative of the           )
ESTATE OF ISAIAH MARK LEWIS,                 )
deceased; and TROY LEVET LEWIS,              )
individually and as co-Representative of     )
the ESTATE OF ISAIAH MARK                    )
LEWIS, deceased,                             )
                                             )
                        Plaintiff,           )
v.                                           )         Case No. CIV-19-489-R
                                             )
                                             )
CITY OF EDMOND, an Oklahoma                  )
Municipal Corporation; POLICE SGT.           )
MILO BOX and POLICE OFFICER                  )
DENTON SCHERMAN, individually,               )
                                             )
                        Defendants.          )

                                        ORDER

      Before the Court is Defendant City of Edmond’s (“Edmond”) Motion to Dismiss as

Sanction. Doc. No. 38. Plaintiffs filed a response in opposition to Edmond’s motion, Doc.

No. 42, and Edmond then filed a reply. Doc. No. 43. The Court finds as follows.

      When counsel does not obey a scheduling order, the judge shall require the party or

the attorney representing the party or both to pay the reasonable expenses incurred because

of any noncompliance with this rule, including attorney's fees, unless the judge finds that

the noncompliance was substantially justified or that other circumstances make an award

of expenses unjust. Fed. R. Civ. P. 16(f). The Tenth Circuit has explained that “[t]he

appropriate sanction should [generally] be the least severe sanction adequate to deter and

punish the plaintiff.” White v. Gen. Motors Corp., 908 F.2d 675, 684 (10th Cir. 1990). The
          Case 5:19-cv-00489-R Document 48 Filed 01/19/21 Page 2 of 5




court should consider the following circumstances when determining the monetary

sanctions appropriate, all of which serve as limitations on the amount assessed:

       1) reasonableness calculation,
       2) minimum to deter,
       3) ability to pay, and
       4) other factors (i.e., offending party's history, experience, and ability, the
       severity of the violation, the degree to which malice or bad faith contributed
       to the violation, the risk of chilling the type of litigation involved).

Id. at 684-85.

       The Court will take the above factors into consideration when imposing sanctions

pursuant to Rule 16(f). The failure to timely provide Plaintiffs’ expert, witness, and exhibit

lists is clearly the error of counsel, not the Plaintiffs; therefore, the sanctions imposed by

the court will be imposed against Plaintiffs’ counsel—not Plaintiffs. See, e.g., Kiser v.

Boeing Co., 163 F.R.D. 13, 14-15 (D. Kan. 1995).

       Plaintiffs filed this action on May 28, 2019, as representatives of the Estate of Isaiah

Mark Lewis, alleging three counts under 42 U.S.C. § 1983: excessive use of force, a Monell

violation, and an equal protection violation. Doc. No. 1, pp. 5, 6, 11. On August 12, 2020,

this Court “reluctantly grant[ed] Plaintiffs’ Motion for Revised Scheduling Order [Doc.

No. 25]” after determining that the “case [had] been on file for well over a year” and

Plaintiffs had “done very little to pursue the matter.” Doc. No. 26, p. 1. The Revised

Scheduling Order pushed Plaintiffs’ deadline to file their final list of expert-witnesses-in-

chief and to provide expert reports to January 4, 2021. Id. p 2. In its prior Order, the Court

stated that it “will enter sanctions up to and including dismissal of the case” if Plaintiffs’

conduct continued. Id. p. 1.


                                              2
           Case 5:19-cv-00489-R Document 48 Filed 01/19/21 Page 3 of 5




       To date, after the availability of discovery for over 18 months, Plaintiffs “have taken

one deposition … and only recently scheduled a handful of other depositions…”. Doc. No.

38, p. 3. Again, this case was filed on May 28, 2019. Doc. No. 1. After missing the January

4th deadline to file expert, witness, and exhibit lists, Plaintiffs then filed, on January 8th, a

“Motion for Leave to File Instanter”—Doc. No. 39—accompanied by “Plaintiff’s Trial

Witnesses,” which includes forty-three potential witnesses. Doc. No. 39-1.

       Plaintiffs’ counsel’s conduct is entirely unacceptable. The imposition of sanctions

is not simply warranted, it is absolutely necessary to deter Plaintiff’s counsel from

repeating such conduct. Still, the Court declines to grant Defendant’s Motion to Dismiss

as Sanction because the Court finds that punishing Plaintiffs for the woefully inadequate

pursuit of this case by Plaintiffs’ counsel would be unjust. Sanctions under Fed. R. Civ. P.

16(f), however, are necessary to reflect the seriousness of Plaintiffs’ counsel’s continued

lack of cooperation with the Court. Accordingly, IT IS SO ORDERED that:

       1. Plaintiffs, as Representatives of the Estate of Isaiah Mark Lewis, are
          hereby GRANTED the opportunity to replace Plaintiffs’ counsel based
          on counsel’s unacceptable conduct before the Court. Should Plaintiffs
          decide not to replace counsel and such conduct recurs, Plaintiffs’ case
          will be subject to dismissal.

       2. Plaintiffs’ counsel is hereby ORDERED to file a certification with the
          Court—stating that counsel reviewed this Order with Plaintiffs and
          explained Plaintiffs’ opportunity to exercise option “1” outlined above—
          by February 9, 2021.

       3. Plaintiffs’ counsel is hereby ORDERED to pay the reasonable costs
          incurred by Defendants’ counsel in the preparation of its Objection to
          Plaintiff’s Motion for Extension of Time for Scheduling Order Deadlines,
          Doc. No. 24; its Motion to Dismiss as Sanction and Reply in Support,
          Doc. Nos. 38, 43; and its Response to Plaintiff’s Motion for Leave to File
          Instanter, Doc. No. 41.

                                               3
   Case 5:19-cv-00489-R Document 48 Filed 01/19/21 Page 4 of 5




4. If the parties cannot agree as to reasonable fees, the Court shall be
   advised.

5. The deadlines in this case are CONTINUED as follows:

Plaintiff to file final list of expert              April 1, 2021
witnesses-in-chief and provide expert reports

Defendants to file final lists of expert            April 15, 2021
witnesses-in-chief and provide expert reports

Plaintiff to file final list of witnesses-          April 1, 2021
in-chief, with address and summary of
expected testimony for each witness
who has not been deposed

Defendants to file final lists of witnesses-        April 15, 2021
in-chief, with address and summary of
expected testimony for each witness
who has not been deposed

Plaintiff to file final list of exhibits and        April 1, 2021
provide all listed exhibits

Defendants to file final lists of exhibits and      April 15, 2021
provide all listed exhibits

Parties to file all objections to a final witness
list or to a final exhibit list 14 days after the
list is filed

Parties to file all dispositive and Daubert         May 3, 2021
motions

Trial docket                                        July, 2021

Parties to complete discovery                       June 1, 2021

Designations of deposition testimony                June 17, 2021
to be filed




                                          4
          Case 5:19-cv-00489-R Document 48 Filed 01/19/21 Page 5 of 5




      Objections and counter-designations                    June 24, 2021
      to be filed

      Requested voir dire, requested jury                    July 1, 2021
      instructions and motions in limine

      Objections to requested voir dire,                     July 6, 2021
      requested jury instructions and motions
      in limine

      Final Pretrial Report                                  July 1, 2021


      In conclusion, Defendants’ Motion to Dismiss as Sanction [Doc. 38] is DENIED.

However, monetary sanctions against Plaintiffs’ counsel are necessary and hereby

imposed, as set forth herein. Plaintiff’s Motion to File Instanter [Doc. 39] is DENIED AS

MOOT.

      IT IS SO ORDERED on this 19th day of January 2021.




                                            5
